Judgment reversed. Grounds stated in journal entry.
It is ordered and adjudged by this court that the judgment of said superior court in general term be and the same hereby is reversed for the reason that said insurance company did not declare said policy to be forfeited, nor did its refusal to receive premium due on June 26, 1886, and until it had made an investigation of Elijah G.'Penn’s habits as to the use of intoxicating liquors, especially with the consent of said Penn, amount to a forfeiture of said policy, and that said insurance company had the right to withdraw its refusal to receive the premium as aforesaid at any time before it received notice of an election by the other parties to the contract to rescind the contract or abide by the refusal to receive, its payment. And this court proceeding to render the judgment which the said-superior court in general term ought to have rendered, it is hereby ordered and adjudged that the petition of the plaintiffs below be dismissed.
Summers, Spear, Davis, Shauck and Price, JJ.,. concur.